DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the control unit” recited in claim 5, and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification appears to provide structural support (fig. 1K, fig. L, control unit 1k-40 which is coupled to processing unit 1k-42 and RF processing unit 1k-10 of the UE and control unit  1l-50 of the gNB, the control unit is coupled to RF processing unit 1l-10 and processing unit 1l-52) and algorithms for implementing the claim functions (fig. 2H to fig. 2K, steps listed in the cited figures, section 0071-0326).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2016/0044734 A1) in view of XU et al (US 2013/0100908 A1).

Regarding claim 1 (Original), Park et la (US 2016/0044734 A1) discloses a method for transmitting a buffer status report (see, buffer status report that is sent by the UE to a serving eNB, section 0084-0085) by a terminal (fig. 1, fig. 7, UE 10/100 that sends BSR to the eNB 200, fig. 19, UE 100 with memory 102 coupled to processor 101 and RF unit 103) in a wireless communication system (fig. 1, wireless system which includes UE 110, base station (BS) 20, section 0050-0055) the method comprising: receiving (fig. 7, see, BSR configuration information via RRC signaling the UE 1000 receives from eNB 200, section 0092-0098+) from a base station (fig. 7, eNB 200, section 0092-0098+), a message comprising information (fig. 7, BSR configuration information which triggers the BSE report sent by the UE, section 0092-0100) for a buffer status report (BSR) (fig. 7, BSR configuration information which triggers the BSE report sent by the UE, section 0092-0100); triggering the BSR on the basis of the information (see, the UE based on BSR triggering, transmits a BSR  to the eNB, section 0091-0100); and transmitting the BSR to the base station (see, the UE based on BSR triggering, transmits a BSR  to the eNB, section 0091-0100).

Park ‘734 discloses triggering and sending BSR report to the base station based on BSR configuration but fails to explicitly teach:  requesting of buffer status report (BSR).
	However, XU et al (US 2013/0100908 A1) from a similar field of endeavor discloses: requesting of buffer status report (BSR) (fig. 1, fig. 6, based on index received via RRC signaling from the base station, the UE then selects table from the buffer status report table, section 0049-0039, the selection is based on data amount in the buffer of the terminal, section 0054-0065, 0111).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and system for reporting BSR report based on received index from a base station as taught by XU ‘908 into the method and device for reporting BSR based on BSR configuration information of Park ‘734.  The motivation would have been to provide selection of BSR table which indicates the amount of data in the terminal’s buffer as suggested in section 0050-0051, 0059.
Regarding claim 2 (Original), Park ‘734 discloses the method, wherein the triggered BSR is a periodic BSR, and the triggering of the BSR comprises expiring a timer for the periodic BSR (see, a periodic BSR is triggered if a periodic BSR time expires, section 0091, 0095).

Park ‘734 discloses all the claim limitations but fails to explicitly teach:
Regarding claim 3 (Original), the method, wherein the information for requesting of
the BSR is indicated by a polling field included in a medium access control (MAC) sub-header.

Regarding claim 4 (Original), the method, wherein the information for requesting of
the BSR is indicated by a logical channel ID (LCID) included in a MAC control element (CE).

However, XU et al (US 2013/0100908 A1) from a similar field of endeavor discloses: Regarding claim 3 (Original), the method, wherein the information for requesting of
the BSR (see, indication in relation BSR report that is related RRC request, the indication is related to LCID in the MAC signaling, section 0057-0064)  is indicated by a polling field included in a medium access control (MAC) sub-header (fig. 6 to fig. 7, MAC sub-header with LCID/MAC BSR CE, section 0063-0074).

Regarding claim 4 (Original), the method, wherein the information for requesting of
the BSR (see, indication in relation BSR report that is related RRC request, the indication is related to LCIS in the MAC signaling, section 0057-0064, 0089-0095+)  is indicated by a logical channel ID (LCID) included in a MAC control element (CE) (fig. 6 to fig. 7, MAC sub-header with LCID/MAC BSR CE, section 0063-0074).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and system for reporting BSR report based on received index 

Regarding claim 5 (Original), Park ‘734 discloses a terminal (fig. 1, fig. 7, fig. 19, UE 10/100 that includes memory 102 coupled to processor 101 and RF unit 103, section 0267-270) configured to transmit a buffer status report (see, the UE based on BSR triggering, transmits a BSR  to the eNB, section 0091-0100) in a wireless communication system (fig. 1, wireless system which includes UE 110, base station (BS) 20, section 0050-0055), the terminal (fig. 1, fig. 7, fig. 19, UE 10/100) comprising: a transmission/reception unit (fig. 19, RF unit 103 that is configured to transmit and receive a radio signal/BSR configuration information from the eNB, section 0092-00101, 0267-0270) configured to transmit and receive a signal (see, the UE based on BSR triggering, transmits a BSR  to the eNB, section 0091-0100); and a control unit (fig. 19, processor 101 that is coupled to a memory 102 and RF unit 103) configured to receive, from a base station (fig. 1, fig. 7, fig. 19, eNB 200 that sends BSR configuration information to the UE, section 092-0101), a message (fig. 1, fig. 7, fig. 19, eNB 200 that sends BSR configuration information to the UE, section 092-0101) comprising information (fig. 7, BSR configuration information, section 0092-0100) for requesting of a buffer status report (BSR), trigger the BSR on the basis of the information (see, the UE based on BSR triggering, transmits a BSR  to the eNB, section 0091-0100), and transmit the BSR to the base station (see, the UE based on BSR triggering, transmits a BSR  to the eNB, section 0091-0100).
	Park ‘734 discloses triggering and sending BSR report to the base station based on BSR configuration but fails to explicitly teach:  requesting of buffer status report (BSR).
fig. 1, fig. 6, based on index received via RRC signaling from the base station, the UE then selects table from the buffer status report table, section 0049-0039, the selection is based on data amount in the buffer of the terminal, section 0054-0065, 0111).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and system for reporting BSR report based on received index from a base station as taught by XU ‘908 into the method and device for reporting BSR based on BSR configuration information of Park ‘734.  The motivation would have been to provide selection of BSR table which indicates the amount of data in the terminal’s buffer as suggested in section 0050-0051, 0059.

Regarding claim 6 (Original), Park ‘734 discloses the terminal,, wherein the triggered BSR is a periodic BSR, and the control unit expires a timer for the periodic BSR (see, a periodic BSR is triggered if a periodic BSR time expires, section 0091, 0095).

Park ‘734 discloses all the claim limitations but fails to explicitly teach:
Regarding claim 7 (Original), the terminal of claim 5, wherein the information for requesting of the BSR is indicated by a polling field included in a medium access control (MAC) sub-header.

Regarding claim 8 (Original), the terminal of claim 5, wherein the information for requesting   of the BSR is indicated by a logical channel ID (LCID) included in a MAC control element (CE).
 Regarding claim 7 (Original), the terminal of claim 5, wherein the information for requesting of the BSR is indicated by a polling field (see, indication in relation BSR report that is related RRC request, the indication is related to LCID in the MAC signaling, section 0057-0064) included in a medium access control (MAC) sub-header (fig. 6 to fig. 7, MAC sub-header with LCID/MAC BSR CE, section 0063-0074).

Regarding claim 8 (Original), the terminal of claim 5, wherein the information for requesting   of the BSR is indicated by a logical channel ID (LCID (see, indication in relation BSR report that is related RRC request, the indication is related to LCID in the MAC signaling, section 0057-0064, 0089-0095+)) included in a MAC control element (CE) (fig. 6 to fig. 7, MAC sub-header with LCID/MAC BSR CE, section 0063-0074).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and system for reporting BSR report based on received index from a base station as taught by XU ‘908 into the method and device for reporting BSR based on BSR configuration information of Park ‘734.  The motivation would have been to provide selection of BSR table which indicates the amount of data in the terminal’s buffer as suggested in section 0050-0051, 0059.

Regarding claim 9 (Original), Park ‘734 discloses a method for receiving a buffer status report by a base station (fig. 1, fig. 7,  fig. 19, eNB 200 that transmit BSR configuration information to the UE 100,  an then receives  of BSR report that is sent by the UE section 0092-0100, 0268-0270) in a wireless communication system(fig. 1, wireless system which includes UE 110, base station (BS) 20, section 0050-0055, fig. 19, section 0267-0270), the method comprising: transmitting (fig. 7, see, BSR configuration information from the eNB to the UE, section 0092-0100), to a terminal (fig. 1, fig. 7, fig. 19, UE 10/100), a message comprising information (fig. 7, BSR configuration information which triggers the BSE report sent by the UE, section 0092-0100)  for requesting of a buffer status report (BSR) (fig. 7, BSR configuration information which triggers the BSE report sent by the UE, section 0092-0100); and receiving, from the terminal (see, the UE based on BSR triggering, transmits a BSR  to the eNB, section 0091-0100), a BSR triggered on the basis of the information (see, the UE based on BSR triggering, transmits a BSR  to the eNB, section 0091-0100).

Park ‘734 discloses triggering and sending BSR report to the base station based on BSR configuration but fails to explicitly teach:  requesting of buffer status report (BSR).
	However, XU et al (US 2013/0100908 A1) from a similar field of endeavor discloses: requesting of buffer status report (BSR) (fig. 1, fig. 6, based on index received via RRC signaling from the base station, the UE then selects table from the buffer status report table, section 0049-0039, the selection is based on data amount in the buffer of the terminal, section 0054-0065, 0111).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and system for reporting BSR report based on received index from a base station as taught by XU ‘908 into the method and device for reporting BSR based on BSR configuration information of Park ‘734.  The motivation would have been to provide selection of BSR table which indicates the amount of data in the terminal’s buffer as suggested in section 0050-0051, 0059.

Regarding claim 10 (Original), Park ‘734 discloses the method, wherein the triggered BSR is a periodic BSR, and the terminal expires a timer for the periodic BSR on the basis of the see, a periodic BSR is triggered if a periodic BSR time expires, section 0091, 0095).
Park ‘734 discloses all the claim limitations but fails to explicitly teach: Regarding claim 11 (Original), the method, wherein the information for requesting of the BSR is indicated by a polling field included in a medium access control (MAC) sub-header or indicated by a logical channel ID (LCID) included in a MAC control element (CE).
However, XU et al (US 2013/0100908 A1) from a similar field of endeavor discloses: Regarding claim 11 (Original), the method, wherein the information for requesting of the BSR is indicated by a polling field included in a medium access control (MAC) sub-header (see, indication in relation BSR report that is related RRC request, the indication is related to LCID in the MAC signaling, section 0057-0064)  or indicated by a logical channel ID (LCID) included in a MAC control element (CE) (fig. 6 to fig. 7, MAC sub-header with LCID/MAC BSR CE, section 0063-0074).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and system for reporting BSR report based on received index from a base station as taught by XU ‘908 into the method and device for reporting BSR based on BSR configuration information of Park ‘734.  The motivation would have been to provide selection of BSR table which indicates the amount of data in the terminal’s buffer as suggested in section 0050-0051, 0059.

Regarding claim 12 (Original), Park ‘734 discloses a base station (fig. 1, fig. 7,  fig. 19, eNB 200 that transmit BSR configuration information to the UE 100, section 0268-0270) configured to receive a buffer status report (fig. 7, BSR  that is sent by the UE to the eNB, section 0092-0101) in a wireless communication system (fig. 1, wireless system which includes UE 110, base station (BS) 20, section 0050-0055, fig. 19, section 0267-0270), the base station (fig. 1, fig. 7, fig. 19, eNB 200 that includes processor 201/301, memory 202/302 and RF unit 203/303, section 0268-0270) comprising: a transmission/reception unit (fig. 7, fig. 19,  the RF unit303 that is coupled to the processor 201/301 configured to send and receive a radio signal, section 0268-0270) configured to transmit and receive a signal (section 0267-0270, 0092-0101, see, BSR configuration that sent and received BSR from the UE to the eNB, section 0092-0101); and a control unit (fig. 19,  see, processor 201/301 that is coupled to RF unit 203/303, memory 202/302 of the eNB, section 0267-0270) configured to transmit, to a terminal (fig. 1, fig. 7, fig. 19, see, UE that receives BSR configuration information via RRC signaling to the UE, section 0092-0101), a message comprising information (fig. 7, BSR configuration information, section 0092-0100) for f a buffer status report (BSR) (section 0267-0270, 0092-0101, see, BSR configuration that sent and received BSR from the UE to the eNB, section 0092-0101), and receive, from the terminal, a BSR triggered (see, the UE based on BSR triggering, transmits a BSR  to the eNB, section 0091-0100)on the basis of the information (see, the UE based on BSR triggering, transmits a BSR  to the eNB, section 0091-0100).
Park ‘734 discloses all the claim limitations but fails to explicitly teach: requesting of buffer status report (BSR).
	However, XU et al (US 2013/0100908 A1) from a similar field of endeavor discloses: r requesting of buffer status report (BSR) (fig. 1, fig. 6, based on index received via RRC signaling from the base station, the UE then selects table from the buffer status report table, section 0049-0039, the selection is based on data amount in the buffer of the terminal, section 0054-0065, 0111).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and system for reporting BSR report based on received index 

Regarding claim 13 (Original)   Park ‘734 discloses the base station, wherein the triggered BSR is a periodic BSR, and the terminal expires a timer for the periodic BSR on the basis of the information (see, a periodic BSR is triggered if a periodic BSR time expires, section 0091, 0095).
Park ‘734 discloses all the claim limitations but fails to explicitly teach: Regarding claim 14 (Original), the base station, wherein the information for requesting of the BSR is indicated by a polling field included in a medium access control (MAC) sub-header.

Regarding claim 15 (Original), the base station, the wherein the information for requesting of the BSR is indicated by a logical channel ID (LCID) included in a MAC control element (CE).
However, XU et al (US 2013/0100908 A1) from a similar field of endeavor discloses: Regarding claim 14 (Original), the base station, wherein the information for requesting of the BSR is indicated by a polling field (see, indication in relation BSR report that is related RRC request, the indication is related to LCID in the MAC signaling, section 0057-0064)  included in a medium access control (MAC) sub-header (fig. 6 to fig. 7, MAC sub-header with LCID/MAC BSR CE, section 0063-0074).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and system for reporting BSR report based on received index from a base station as taught by XU ‘908 into the method and device for reporting BSR based 

Regarding claim 15 (Original), the base station, the wherein the information for requesting of the BSR is indicated by a logical channel ID (LCID) included in a MAC control element (CE) (fig. 6 to fig. 7, MAC sub-header with LCID/MAC BSR CE, section 0063-0074).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and system for reporting BSR report based on received index from a base station as taught by XU ‘908 into the method and device for reporting BSR based on BSR configuration information of Park ‘734.  The motivation would have been to provide selection of BSR table which indicates the amount of data in the terminal’s buffer as suggested in section 0050-0051, 0059.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Basu Mallick et al (US 2016/0234714 A1) discloses instructing of the Multiplexing and Assembly to generate BSR MAC control elements when the BSR is triggered (Section 0043-0064) and generating MAC PDU based on the BSR report (Section 0067-0071).  Mallick teaches a UE that performs Logical Channel Prioritization and allocating of resources in decreasing order of priority (Section 0073-0086), transmitting of MAC PDUs upon request (Section 0091-0097) and determines the amount of  from each logical channel (section 0115-0131).
Shaheen et al (US 2018/0324768 A1) discloses systems and method for triggering a BSR when UL resources are allocated based on the size of the BSR MAC CE (section 0141- 0159) and logical channel prioritization in relation data from UL-CCCH (Section 0348-0354).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473